Citation Nr: 0013114	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury currently evaluated as 10 percent 
disabling, including restoration of a previously assigned 20 
percent evaluation. 

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury currently evaluated as 10 percent disabling, 
including restoration of a previously assigned 20 percent 
evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from January 1976 through 
August 1987.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO), which reduced the 
disability evaluations assigned to residuals of the veteran's 
right and left knee disabilities from 20 to 10 percent.   

The Board initially notes that in a statement from the 
veteran's representative dated in January 1996 reference was 
made to service connection for myofascial syndrome and 
muscular fibrosis, and that in a statement from the veteran 
dated in May 1998 reference was made to fibromyalgia.  
However, these matters are not prepared for appellate review, 
and as such are not currently before the Board.  Accordingly, 
these matters are referred to the RO for clarification and 
appropriate action.



FINDINGS OF FACT

1.  VA medical records and examination reports dated between 
1990 and February 1995 demonstrate material improvement of 
the veteran's right knee.  

2.  The veteran's right knee does not currently manifest 
recurrent subluxation, instability or limitation of motion, 
and is not shown to be productive of more than slight 
impairment.

3.  VA medical records and examination reports dated between 
1990 and February 1995 demonstrate material improvement of 
the veteran's left knee.  

4.  The veteran's right knee does not currently manifest 
recurrent subluxation, instability or limitation of motion, 
and is not shown to be productive of more than slight 
impairment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury, including restoration 
of a previously assigned 20 percent evaluation, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.105, 3.344, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5257 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury, including restoration 
of a previously assigned 20 percent evaluation, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.105, 3.344, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5257 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO's reduction of his 
disability evaluations for service-connected residuals of 
right and left knee injuries from 20 to 10 percent was not 
warranted.  The veteran also contends that he is entitled to 
evaluations in excess of the currently assigned 10 percent 
evaluations for service-connected residuals of his right and 
left knee injuries.  

When reducing a disability evaluation, the RO must comply 
with the procedural requirements set forth in 38 C.F.R. § 
3.105 (1999).  Section 3.105(e) specifically provides that 
where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The RO must then advise the 
veteran of the proposed rating reduction and give the veteran 
60 days to present additional evidence showing that 
compensation should be continued at the present evaluation 
level.  If additional evidence is not received within the 60 
day period, the RO is to take final rating action and the 
award is to be reduced or discontinued effective the last day 
of the month in which a 60 day period from the date of notice 
to the beneficiary of the final rating action expires.

In the present case, by rating decision dated May 1995, the 
RO proposed a reduction of 20 to 10 percent for disability 
evaluations assigned for service-connected residuals of the 
veteran's right and left knee injuries.  The veteran was 
properly advised of the proposed reduction and did not submit 
any additional evidence to rebut the proposed reduction.  The 
RO took final rating action in July 1995 and reduced the 
veteran's disability evaluations to 10 percent effective 
November 1995. Therefore, the record establishes that the RO 
complied with all procedural requirements set forth in 
38 C.F.R. § 3.105(e). 

Provisions (a) and (b) of 38 C.F.R. § 3.344 should be applied 
in reduction cases involving an evaluation that continued at 
the same level for five years or more, and section (c) should 
be applied in cases where the RO reduces an evaluation that 
was in effect for less than five years.  In this case, the RO 
reduced an evaluation that was in effect from March 1989 
through October 1995, or more than five years, therefore 
sections (a) and (b) are applicable.  In cases such as this, 
the VA must establish by preponderance of the evidence and in 
compliance with 38 C.F.R. § 3.344(a), that the rating 
reduction was warranted.  Specific requirements pertaining to 
the reduction of a rating that has been in effect for five 
years or more are set forth in 38 C.F.R. § 3.344(a).  The 
regulation requires that the entire record of examinations 
and the medical-industrial history be reviewed to ascertain 
whether the examination that formed the basis for the 
reduction was full and complete.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  The 
regulation also provides that where material improvement in 
the veteran's condition is clearly reflected, VA will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Pursuant to 38 C.F.R. § 3.344(c), 
reexaminations disclosing improvement of a condition warrant 
a reduction in the evaluation assigned the condition.  It 
should be emphasized at this point that in order to sustain a 
reduction in rating, it must appear by a preponderance of the 
evidence that the rating reduction is warranted.  See Brown 
v. Brown, 5 Vet. App. 413 (1993).

By rating decision dated August 1989, the RO assigned 20 
percent disability evaluations for service-connected 
residuals of the veteran's right and left knee injuries, 
effective March 1989.  The RO assigned the evaluations based 
on a June 1989 VA examination report and the veteran's 
statements.  The June 1989 VA examination report reflects 
that the veteran reported that he underwent surgery on his 
left knee in January 1989 and that he had torn ligaments in 
his right knee.  The veteran indicated that his right knee 
had been in a brace for approximately one year, and he wore a 
brace on his left knee from December 1988 through March 1989.  
There was no evidence of effusion of the knees or significant 
patellar tenderness.  The veteran had flexion of the left 
knee to 95 degrees and flexion of the right knee to 45 
degrees.  The examiner indicated that flexion of the knees 
was painful and stressful when compared with normal flexion 
of 145 degrees.  Due to the veteran's severe pain, it was 
difficult to determine stability, but there was some laxity 
bilaterally.  There was also bilateral locking of the knees.  
No crepitations or clicks were noted.  The examiner indicated 
that the veteran's knee symptomatology had worsened 
bilaterally.  The veteran was diagnosed with residuals of a 
right knee injury, residuals of a left knee injury and status 
postoperative arthroscopic surgery on the left knee in 
January 1989.  The examiner indicated that the veteran needed 
a better knee brace.  

The veteran was afforded another VA examination in August 
1990.  X-rays of the veteran's knees were normal and it was 
indicated that there was no evidence of arthritis or prior 
trauma.  The veteran reported wearing braces on both knees.  
He stated that the braces provided limited support and that 
he could not function without the braces.  The veteran 
further indicated that both of his knees gave out and locked 
up.  He described subluxation of both knees, but not 
dislocation.  The veteran was diagnosed with bilateral 
chondromalacia by history and history of injury to the right 
and left knees.  The examiner noted that the veteran had 
minimal clicks on extension of both knees.  Extension of both 
knees was limited to +10 degrees, and the veteran walked with 
a stiff-legged limp, but no other findings of limitation of 
motion were noted.  The veteran also had bilateral laxity of 
the ligaments of the knees with bilateral minimal instability 
of 0 to 5 degrees.  

VA treatment records dated April 1992 to July 1992 reflect 
that the veteran continued to complain of bilateral knee 
pain.  In December 1992, the veteran underwent another VA 
examination.  At that time, the veteran indicated that his 
knees locked up on a daily basis and that he had to pop them.  
The examiner noted popping, cracking and crepitus of both 
knees.  There was no evidence of instability or subluxation.  
The veteran was diagnosed with early, bilateral degenerative 
joint disease.  By rating decision dated January 1993, the RO 
continued the veteran's 20 percent knee disability 
evaluations.  

A March 1994 VA examination shows that the veteran continued 
to complain of bilateral knee pain, which was aggravated by 
walking, standing, bending and weather changes.  No 
deformity, discoloration, edema, tenderness, effusion, 
instability, atrophy or crepitus of the knees was noted.  The 
veteran had full range of motion bilaterally.  The veteran 
was diagnosed with bilateral knee pain.  Thereafter, the RO 
continued the veteran's 20 percent disability evaluations in 
an 
April 1994 rating decision.

In a May 1995 rating decision, the RO proposed that the 
veteran's 20 percent disability evaluations be reduced to 10 
percent.  This proposal was based on a February 1995 VA 
examination report.  This report shows that the veteran 
presented to the examination with complaints of bilateral 
knee pain aggravated by walking, standing and bending.  The 
veteran walked stiffly, but physical examination showed no 
deformity, discoloration, edema, tenderness, effusion, 
atrophy, instability or crepitus of the knees.  The veteran 
had full active range of motion in both knees.  X-rays of the 
knees showed a possible small radiopaque foreign body within 
the soft tissues of the medial right thigh.  Within the right 
tibia there appeared to be a small bone island, but there was 
no suggestion of osteoid osteoma.  The veteran was diagnosed 
with bilateral patellofemoral syndrome.  

When any change in evaluation is contemplated, the RO should 
assure that there has been an actual change in condition, 
rather than a difference in thoroughness of the examination 
or in use of descriptive terms.  See 38 C.F.R. § 4.13.  The 
examinations at issue here appear comparably thorough, the 
same functions of the veteran's knees having been tested and 
similar terminology having been used in describing the 
impairment caused by the knee disabilities.  A review of the 
record shows that the veteran's symptomatology has been 
improving since August 1990.  In August 1990, the veteran had 
minimal instability and some limitation of motion as 
evidenced by a stiff walk.  In December 1992, the veteran was 
shown to have some popping, cracking and crepitus of both 
knees, but there was no evidence of instability or 
subluxation.  Additionally, in May 1994 physical examination 
revealed that the veteran had no deformity, discoloration, 
edema, tenderness, effusion, instability, atrophy or crepitus 
of the knees.  The veteran was noted to have full range of 
motion bilaterally.  The February 1995 examination reflects 
that the veteran had minimal symptomatology in comparison 
with previous examinations.  In February 1995, the veteran 
was not shown to have deformity, discoloration, edema, 
tenderness, effusion, atrophy, instability or crepitus of the 
knees.  The veteran had full active range of motion of both 
knees.  A review of the course of the veteran's recent 
treatment shows a gradual pattern of improvement of the 
veteran's knee symptomatology and in February 1995, the 
veteran was shown to be vastly improved with little to no 
significant objective symptomatology.  Accordingly, the July 
1995 reduction was proper, and restoration of the 20 percent 
disability evaluations is denied.

In addition to requesting restoration of 20 percent 
disability evaluations for residuals of his left and right 
knee injuries, the veteran has also requested an increased 
evaluation for service-connected residuals of both knees.  
The veteran's allegation that he is entitled to increased 
evaluations for his knees, standing alone is sufficient to 
establish a well-grounded claim for higher evaluations under 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is also 
satisfied that the VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
portion of the veteran's claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45. Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59.

Pursuant to Diagnostic Code 5257, the Code the veteran's 
knees have been evaluated under, a 10 percent disability 
evaluation is warranted for slight recurrent subluxation or 
lateral instability of the right knee.  A 20 percent 
evaluation is assignable for moderate recurrent subluxation 
or lateral instability and a 30 percent evaluation is 
appropriate where the claimant has severe recurrent 
subluxation or lateral instability.  In this case, the Board 
has also considered the applicability of all other diagnostic 
codes governing disabilities of the knee, which include 
Diagnostic Codes 5256, 5258, 5259, 5260 and 5261.  However, 
the Board finds that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of the knees, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum have not been 
demonstrated.  Further, Diagnostic Code 5260 governs 
limitation of flexion and Diagnostic Code 5261 governs 
limitation of extension.  However, the evidence of record 
does not show that the veteran currently any has limitation 
of flexion or extension.  Therefore, these Diagnostic Codes 
are also inapplicable.  After a review of the evidence, the 
Board is satisfied that the RO properly assigned 10 percent 
disability evaluations for service-connected residuals of 
right and left knee injuries pursuant to Diagnostic Code 
5257.

At that time of the February 1995 VA examination report the 
veteran was not shown to have deformity, discoloration, 
edema, tenderness, effusion, atrophy, instability or crepitus 
of either knee.  While the veteran appeared to walk stiffly, 
he had full active range of motion in both knees.  The 
veteran was diagnosed with bilateral patellofemoral syndrome, 
but he was not shown to have any more than slight recurrent 
subluxation or laxity of the knees.  There is no evidence in 
this examination report to support a finding that the veteran 
has moderate or severe symptomatology of the knees which 
would warrant increased evaluations under Diagnostic Code 
5257.  Additionally, the Board concludes that evaluations is 
excess of 10 percent are not warranted pursuant to 38 C.F.R. 
§§ 4.40, 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995), because Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 9 (1996).

Also of record is a report of a report of a March 1999 VA 
examination.  Following the examination, which diagnosed 
bilateral knee pain, the examiner commented that VA 
examinations of June 1994 and February 1995 were normal and 
that the examination just performed was relatively normal.  
The veteran had "no orthopedic joint problem and no 
instability on exam."  It was ten noted that the veteran had 
been diagnosed with fibromyalgia and that "his knee pain is 
most likely secondary to fibromyalgia and is muscular in 
nature."

Given that the evidence does not show that the veteran 
currently has any demonstrable subluxation, instability, or 
limitation of motion of either knee the Board finds that an 
evaluation in excess of 10 percent for each knee is not shown 
to be warranted under Diagnostic Codes 5257, 5260 or 5261.  
While the veteran may experience knee pain, such pain is not, 
based on the medical evidence, due to his service connected 
disabilities, but rather is shown to be due to fibromyalgia.  
Suffice it to point out that service connection has not been 
established for fibromyalgia.

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1999) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his bilateral knee disabilities alone have 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
right knee injury, including restoration of a previously 
assigned 20 percent evaluation, is denied.  

An evaluation in excess of 10 percent for residuals of a left 
knee injury, including restoration of a previously assigned 
20 percent evaluation, is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals









	

 



